The opinion of the court was delivered by
Dixon, J.
The questions principally discussed on this appeal — whether the complainant has a right to inspect and make copies of the public files and records in the office of the clerk of Camden county when that is not necessary for the conduct of any particular transaction which it has in hand, but is only convenient to prepare it for the prompt consummation of such business as *288may afterwards come to it, and whether a bill in equity is the appropriate means of enforcing its right in the premises — are questions which, in our opinion, are not free from difficulty; but, upon the case as it stands, we are not required to decide them, for this appeal is not properly before the court.
The record shows that due notice of the final hearing in the court of chancery was given to the solicitor of the defendant and that the cause was accordingly heard, but that the defendant did not appear and was not represented at the hearing, and the decree was made in his absence.
In Townsend v. Smith, 1 Beas. 350, this court decided that, from a decree thus rendered, the absent party could not take au appeal, but, if dissatisfied, must apply to the'chancellor for a rehearing.
This objection to the appeal is presented in the brief of counsel for the respondent, and therefore cannot be disregarded. Consequently, the appeal must be dismissed.
For dismissed — The Chief-Justice, Depue, Dixon, Garrison, Lippincott, Magie, Reed, Bogert, Brown,. Krueger — 10.
Contra — None.